On Rehearing.
Howell, J.
We held in our former opinion that the warrant which had been given as collateral was of no validity, and, consequently, the indorser was not in any manner affected by the giving of it up. It seems, however, that the warrant was valid and had value, and hence the return of it by the plaintiff to the principal debtor without the knowledge or .consent of the indorser or surety was an injury to the latter. He contends, very properly, that he could have made the warrant available had it been retained and he required to pay the debt.
It is therefore ordered that our former decree be set aside; that the judgment against- the appellant, D. C. Labatt, be reversed, and that there be judgment in his favor with his costs.